Citation Nr: 0624369	
Decision Date: 08/11/06    Archive Date: 08/18/06	

DOCKET NO.  04-06 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
20 percent for residuals of a cervical spine injury with 
degenerative joint disease.

2.  Entitlement to an initial evaluation in excess of 
20 percent for residuals of a lumbosacral spine injury with 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from March 1990 to March 1993 
and from February 1995 to March 2000.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that granted service connection for lumbar 
spine and cervical spine disabilities and assigned a 
20 percent evaluation for each disability from March 13, 
2000.  (The veteran's claims file was transferred to the RO 
in Cleveland, Ohio, for special processing and was 
subsequently returned to the RO in Little Rock, Arkansas.)  

The issue of entitlement to an increased evaluation for the 
veteran's right wrist disability was addressed by a Statement 
of the Case dated in July 2005.  Since a timely Substantive 
Appeal was not received from the veteran, this matter is not 
before the Board.  However, in a statement from the veteran 
dated in November 2005, he requested increased compensation 
for this disability because it was worse.  The RO does not 
appear to have taken any action with respect to this request, 
it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's cervical spine is not shown to manifest 
severe limitation of motion; severe intervertebral disc 
syndrome with recurring attacks and with intermittent relief; 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during the past 
12 months; or limitation of forward flexion of the cervical 
spine to 15 degrees or less, or favorable ankylosis of the 
entire cervical spine.

2.  The veteran's lumbar spine is not shown to manifest 
severe limitation of motion; severe intervertebral disc 
syndrome with recurring attacks and with intermittent relief; 
severe lumbosacral strain; incapacitating episodes having a 
total duration of at least four weeks, but less than six 
weeks during the past 12 months; or limitation of forward 
flexion of the thoracolumbar spine to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The requirements for an initial evaluation in excess of 
20 percent for residuals of a cervical spine injury with 
degenerative joint disease have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5010-5293 & 
5242, 5243 (2000-2005).

2.  The criteria for an initial evaluation in excess of 
20 percent for residuals of a lumbosacral spine injury with 
degenerative joint disease have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5010-5295 & 
5237, 5242 (2000-2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in February 2005.  While this notice does 
not provide any information concerning the effective date 
that could be assigned should an increased evaluation be 
granted, Dingess v. Nicholson, 19 Vet. App. 473 (2006), since 
this decision affirms the RO's decision, the veteran is not 
prejudiced by the failure to provide him that further 
information.  


The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case and the Supplemental Statement of the Case, and been 
informed of the evidence considered in the case, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claims.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
claims.  Therefore, the Board finds that duty to notify and 
duty to assist have been satisfied and will proceed to the 
merits of the veteran's claims.  

The veteran essentially contends that the current evaluations 
assigned for his cervical and lumbar spine disabilities do 
not accurately reflect the severity of those disabilities.  
The veteran reports that he experiences severe pain and that 
his disabilities have required treatment, including physical 
therapy from the VA.  The veteran also reports that the two 
disabilities are causing problems in his day-to-day 
activities, including at his job.  Therefore, a favorable 
determination has been requested.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In addition, in 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.4, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

Cervical Spine Disability

A rating decision dated in March 2003 granted service 
connection for the veteran's cervical spine disability, 
specifically described as residuals of a cervical spine 
injury with degenerative joint disease.  That rating decision 
assigned a 20 percent evaluation under Diagnostic 
Code 5010-5293 for traumatic arthritis and intervertebral 
disc syndrome.

Under the criteria in effect when the veteran filed his claim 
for service connection, Diagnostic Code 5010 for traumatic 
arthritis provided that it was to be rated as for 
degenerative arthritis under Diagnostic Code 5003, which in 
turn is evaluated under the appropriate Diagnostic Code for 
the specific joint or joints involved, in this case, 
Diagnostic Code 5290 for limitation of cervical spine motion.  
Under Diagnostic Code 5290, a 20 percent evaluation is for 
assignment for moderate limitation of motion of the cervical 
spine and a 30 percent evaluation for severe limitation of 
motion.

Under Diagnostic Code 5293 for intervertebral disc syndrome, 
a 20 percent evaluation is for assignment for moderate 
intervertebral disc syndrome with recurring attacks, and a 
40 percent evaluation for severe intervertebral disc syndrome 
with recurring attacks with intermittent relief.  A 
60 percent evaluation is contemplated for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

The Board observes that effective September 23, 2002, the 
schedular criteria used to evaluate intervertebral disc 
syndrome were amended and effective September 26, 2003, the 
schedular criteria used to evaluate the spine were revised 
and amended.  Under the September 2002 changes, the criteria 
for evaluating limitation of motion of the cervical spine 
under Diagnostic Code 5290 remained unchanged, but the 
evaluations for intervertebral disc syndrome were revised and 
provided for evaluations either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations.  A 
20 percent evaluation was for assignment with incapacitating 
episodes having a total duration of at least two weeks, but 
less than four weeks during the past 12 months, and a 
40 percent evaluation was for assignment with incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks during the past 12 months.  For purposes 
of evaluation of intervertebral disc syndrome, an 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

The changes effective in September 2003 provide for a General 
Rating Formula for Diseases and Injuries of the Spine that 
assigns evaluations with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
Under this formula, a 20 percent evaluation is for assignment 
when forward flexion of the cervical spine is greater than 
15 degrees, but not greater than 30 degrees; the combined 
range of motion of the cervical spine is not greater than 
170 degrees; or with muscle spasm or guarding severe enough 
to result in abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  The next higher 
30 percent evaluation is for assignment when forward flexion 
of the cervical spine is 15 degrees or less or when there is 
favorable ankylosis of the entire cervical spine.  38 C.F.R. 
§ 5242.  The Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes remained unchanged from the 
September 2002 changes.

The evidence for consideration consists of private and VA 
medical records, including the reports of VA examinations 
performed in August 2000 and April 2005.  The August 2000 VA 
examination report showed the veteran reported that over the 
last four years he had undergone physical therapy with heat, 
traction and other modalities, but that he still experienced 
pain, weakness, fatigue, lack of endurance and stiffness.  On 
physical examination of the cervical spine, it was noted that 
there was pain with range of motion, as well as spasm in the 
posterior cervical muscle region throughout with tenderness.  
The range of motion was noted to be limited with pain at the 
extremes and described as flexion to 55 degrees, extension to 
45 degrees, right and lateroflexion to 30 degrees, right 
rotation to 65 degrees and left rotation to 70 degrees.  
Neurological examination disclosed that motor function, 
sensation and reflexes of the upper extremities were within 
normal limits.

At the time of a VA examination performed in April 2005, the 
veteran again reported experiencing neck pain, but indicated 
that he had not missed work due to this at this point in 
time, but at times he did leave early.  The examiner noted 
that the veteran had not been ordered to bed rest by a 
physician in the previous year.  On physical examination of 
the cervical spine, forward flexion was to 30 degrees, 
extension to 10 degrees, right bending to 30 degrees, left 
bending to 30 degrees, right rotation to 45 degrees and left 
rotation to 30 degrees.  The examiner noted that these 
motions did not change after repetitive movements.  The 
veteran did have spasm and tenderness of the posterior 
cervical and trapezius muscles, more on the left than the 
right.  On neurological examination, deep tendon reflexes 
were one plus and equal in the upper extremities with motor 
strength examination described as 5 plus/5 plus throughout.  
Sensory examination was also indicated to be normal.

The veteran's cervical spine disability does not manifest 
severe limitation of motion or findings reflective of severe 
intervertebral disc syndrome, criteria necessary for a higher 
evaluation under the criteria in effect when the veteran 
initially filed his claim.  The VA examination performed in 
August 2000 showed no neurological abnormalities reflective 
of severe intervertebral disc syndrome, as the examination 
noted that motor function, sensation and reflexes were all 
within normal limits.  Also, given the motion reported at the 
time of that examination, the veteran clearly did not have 
severe limitation of motion of the cervical spine.

Under the criteria that became effective in September 2002, 
the evidence also fails to demonstrate entitlement to an 
evaluation in excess of that currently assigned.  The 
evidence did not reflect that the veteran had any 
incapacitating episodes, defined as periods of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  While the veteran clearly had received 
treatment for his cervical spine disability, bed rest 
prescribed by a physician was not prescribed in those 
records.  The evidence also continued to demonstrate that the 
veteran does not have severe limitation of cervical spine 
motion, thereby warranting an evaluation in excess of 
20 percent for limitation of motion of the cervical spine, or 
that he had chronic neurological manifestations that when 
combined with the chronic orthopedic manifestations of 
moderate limitation of cervical spine motion would result in 
an evaluation in excess of the currently assigned 20 percent 
evaluation.  For example, both the August 2000 and August 
2005 VA examinations indicated that on neurological 
examination motor strength, sensation and reflexes of the 
upper extremities were all normal.

Lastly, under the criteria that became effective in September 
2003, the Board finds that the veteran does not meet the 
criteria for an evaluation in excess of 20 percent.  There is 
no indication from the examination reports or the treatment 
records that the veteran's cervical spine disability has 
produced incapacitating episodes having a total duration of 
at least four weeks, but less than six weeks during the past 
12 months, and the medical evidence does not demonstrate that 
forward flexion of the cervical spine was limited to 
15 degrees or less or that there was favorable ankylosis of 
the entire cervical spine.

The Board has examined the private and VA medical records, 
but finds that those records are not inconsistent with the 
clinical findings reported at the time of the August 2000 and 
April 2005 VA examinations and do not demonstrate an 
entitlement to an evaluation in excess of the 20 percent 
evaluation assigned for the cervical spine disability.  
Accordingly, an initial evaluation in excess of 20 percent 
for the veteran's cervical spine disability is not warranted.

Lumbar Spine Disability

The March 2003 rating decision also granted service 
connection for a lumbar spine disability, specifically 
residuals of a lumbosacral spine injury with degenerative 
joint disease.  The rating decision assigned a 20 percent 
evaluation under Diagnostic Codes 5010-5295 for traumatic 
arthritis and lumbosacral strain.  

Under Diagnostic Code 5010 for traumatic arthritis, 
evaluations are assigned as they are for degenerative 
arthritis under Diagnostic Code 5003, which in turn assigns 
an evaluation under the appropriate Diagnostic Code for the 
specific joint or joints involved, in this case, Diagnostic 
Code 5292 for limitation of motion of the lumbar spine.  
Under that Diagnostic Code, a 20 percent evaluation is for 
assignment for moderate limitation of motion of the lumbar 
spine and a 40 percent evaluation for severe limitation of 
motion of the lumbar spine.  

Under Diagnostic Code 5295, a 20 percent evaluation is for 
assignment for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position.  The next higher 
40 percent evaluation is for assignment for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.


The changes effective in September 2002 did not change the 
criteria for Diagnostic Code 5292 for limitation of motion of 
the lumbar spine or Diagnostic Code 5295 pertaining to a 
lumbosacral strain.  The changes did provide for an 
evaluation of intervertebral disc syndrome either on the 
total duration of incapacitating episodes over the past 
12 months or combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations.  For purposes of evaluation of intervertebral 
disc syndrome, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Chronic orthopedic and neurological 
manifestations, means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Under this Diagnostic 
Code, a 20 percent evaluation is for assignment with 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks during the past 
12 months, and a 40 percent evaluation for incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks during the past 12 months.

Under the changes that became effective in September 2003, 
evaluations are assigned under a General Rating Formula for 
Diseases and Injuries of the Spine with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by the residuals of 
injury or disease.  In the alternative, an evaluation can be 
assigned under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, which remained the 
same as changed in September 2002.  Under the General Rating 
Formula, a 20 percent evaluation is for assignment when 
forward flexion of the thoracolumbar spine is greater than 
30 degrees, but not greater than 60 degrees; when the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or with muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis or 
abnormal kyphosis.  The next higher 40 percent evaluation is 
for assignment when forward flexion of the thoracolumbar 
spine is 30 degrees or less or when there's favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237 & 5242.

The evidence for consideration consists of VA and private 
medical records, including the reports of VA examinations 
performed in August 2000 and April 2005.  The report of the 
August 2000 VA examination shows that on examination of the 
lumbar spine there was minimal spasm in the paraspinal 
muscles.  There was some tenderness with some weakness and it 
was noted that the veteran used his arms to become erect from 
a supine position.  The examiner also noted that the veteran 
had to use his hands to erect himself when flexed to 
85 degrees.  Straight leg raising was noted to be positive at 
70 degrees, bilaterally.  Motion of the lumbar spine was 
described as flexion to 85 degrees, extension to 35 degrees, 
and right and left lateral bending to 30 degrees and right 
and left rotation to 25 degrees.  Neurological examination, 
the lower extremities indicated that motor function, 
sensation and reflexes were within normal limits.  X-rays 
reportedly showed a mild decrease in the L4/5 space.

The report of the April 2005 VA examination disclosed that on 
physical examination of the lumbosacral spine forward flexion 
was to 45 degrees, extension to 10 degrees, right bending to 
20 degrees and left bending to 20 degrees.  After repetitive 
movements those numbers did not change.  The veteran did have 
spasm and tenderness of the paravertebral muscles.  Straight 
leg raising was positive at 30 degrees on the left.  On 
neurological examination, reflexes were described as two plus 
at the knees and two plus at the right ankle and one plus at 
the left ankle.  Motor examination was described as 
5 plus/5 plus throughout, although there was a little limited 
pulling of the left big toe due to pain.  Sensory examination 
was described as normal.

Based on this record, including a review of the VA and 
private medical records, the Board finds that the veteran 
does not meet the criteria for a higher evaluation for his 
lumbar spine disability.  Physical examination has not 
disclosed that the veteran has severe limitation of motion 
thereby warranting a 40 percent evaluation under Diagnostic 
Code 5292, nor does he meet the schedular criteria for a 
40 percent evaluation for severe lumbosacral strain.  While 
the veteran may have osteoarthritic or narrowing or 
irregularity of joint space, he does not have listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position or abnormal mobility on forced motion.  As such, the 
veteran does not meet the criteria for an evaluation in 
excess of 20 percent under the criteria in effect when he 
filed his claim.

Under the 2002 changes, the criteria for a lumbosacral strain 
and limitation of motion of the lumbar spine were not changed 
so the veteran would not be entitled to a higher evaluation 
under either of those Diagnostic Codes based on the changes 
effective in September 2002.  The record also does not 
reflect that the veteran had any incapacitating episodes, and 
specifically did not have incapacitating episodes having a 
total duration of at least four weeks, but less than six 
weeks during the past 12 months.  The evidence also did not 
demonstrate chronic orthopedic or neurological manifestations 
such that combined these would result in an evaluation in 
excess of the currently assigned 20 percent evaluation.  The 
evidence continued to demonstrate that the veteran had no 
more than moderate limitation of motion and normal motor 
strength, sensation and virtually normal reflexes of the 
lower extremities.  Therefore, an evaluation in excess of 
20 percent under the criteria effective September 2002 is not 
shown to be warranted.

Under the changes that became effective in September 2003, 
the evidence does not demonstrate that forward flexion of the 
thoracolumbar spine was 30 degrees or less or that there was 
favorable ankylosis of the entire thoracolumbar spine.  The 
record continued to demonstrate that the veteran's back 
disability had not produced any incapacitating episodes.  
Therefore, the veteran is not shown to warrant an evaluation 
in excess of 20 percent under the General Rating Formula for 
Diseases and Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  In reaching this decision, the Board has 
considered private and VA medical records which show that the 
veteran clearly had received treatment for complaints 
associated with his lumbar spine.  However, the clinical 
findings reported were not substantially inconsistent with 
those reported at the time of the two VA examinations and do 
not demonstrate an entitlement to an evaluation in excess of 
20 percent under either of the three versions of the 
schedular criteria considered and set forth above.



ORDER

An initial evaluation in excess of 20 percent for residuals 
of a cervical spine injury with degenerative joint disease is 
denied.

An initial evaluation in excess of 20 percent for residuals 
of a lumbosacral spine injury with degenerative joint disease 
is denied.



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


